
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1309
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Ms. Baldwin (for
			 herself, Mr. Sensenbrenner, and
			 Mr. Welch) submitted the following
			 resolution; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Armed
			 Services and Veterans'
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that there is need for further study of the Functional
		  Gastrointestinal Disorder (FGID) Irritable Bowel Syndrome
		  (IBS).
	
	
		Whereas IBS is a chronic FGID characterized by symptoms
			 including pain or discomfort in the abdomen and altered bowel habit;
		Whereas abnormal functioning of the nerves and muscles of
			 the bowel produce the symptoms of IBS, and dysregulation between the brain,
			 gastrointestinal tract, and central nervous system causes the bowel to become
			 irritated, or overly sensitive to stimuli;
		Whereas IBS is common in the general population, affecting
			 people of all ages including children and seniors, but a social stigma
			 surrounding bowel function persists;
		Whereas IBS is one of the underlying disorders highly
			 correlated with Gulf War Syndrome and IBS remains a serious issue for military
			 veterans who have been deployed to combat areas;
		Whereas there is no definitive test for IBS, and diagnosis
			 is made via symptom-based criteria, extensive medical history, physical
			 examination, and limited medical testing;
		Whereas IBS symptoms may come and go, persist over a long
			 period of time, or change over time, and can range from mild and infrequent to
			 severe and chronic, affecting daily functioning;
		Whereas people suffering from IBS frequently report
			 gastrointestinal dysfunction including heartburn, nausea, abdominal fullness,
			 and bloating and may also experience dyspepsia, feelings of urgency, and
			 feelings of incomplete bowel emptying;
		Whereas people suffering from IBS frequently report
			 non-gastrointestinal problems including fatigue, muscle pain, insomnia,
			 headache, lower back pain, and sexual dysfunction;
		Whereas IBS affects between 25 and 45 million people in
			 the United States, or 10 to 15 percent of the population, and an estimated 9 to
			 23 percent of populations worldwide suffer from IBS;
		Whereas two in every three IBS sufferers are female, and
			 gastrointestinal tract function appears to be influenced by changes in the
			 level of female hormones;
		Whereas effective treatment for the multiple symptoms of
			 IBS is lacking;
		Whereas IBS sufferers frequently use medication therapy,
			 stress management, cognitive-behavioral therapy, gastrointestinal-directed
			 hypnosis, biofeedback, relaxation, and pain management techniques attempting to
			 control their symptoms;
		Whereas IBS sufferers frequently use a variety of
			 medications for IBS symptoms such as non-narcotic and narcotic pain
			 medications, acid reducers, antidiarrheals, and laxatives, however, few
			 patients report satisfaction with available treatments, highlighting the
			 pressing need to find new and more effective treatments for IBS;
		Whereas IBS can control many aspects of a person's
			 emotional, social and professional life, and quality of life is often affected
			 due to activity limitations that can impair physical, emotional, economic,
			 educational, and social well-being;
		Whereas the annual cost of IBS treatment in the United
			 States has been estimated to be between $1.7 billion and $10 billion in direct
			 medical, excluding prescription and over-the-counter medications, and $20
			 billion in indirect medical costs;
		Whereas IBS frequently takes a toll on the workplace,
			 reflected in work absenteeism, lost productivity, and lost opportunities for
			 the individual and society;
		Whereas approximately 20 to 40 percent of all visits to
			 gastroenterologists are due to IBS symptoms, contributing substantially to
			 healthcare costs;
		Whereas there is a significant need for further research
			 on IBS to improve diagnostic and treatment options for patients, and reduce the
			 high socioeconomic burden on IBS sufferers and on society;
		Whereas the designation of April as National IBS Awareness
			 Month has increased public education about IBS and the need for increased
			 Federal funding for research on FGIDs; and
		Whereas National IBS Awareness Month has been celebrated
			 as a health observation during the month of April for the last thirteen years:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Director of
			 the National Institutes of Health (NIH) should take a leadership role in the
			 search for new treatment options and a cure for IBS by—
				(A)encouraging the
			 National Institute of Diabetes and Digestive and Kidney Diseases (NIDDK) to
			 implement the research recommendations of the National Commission on Digestive
			 Diseases;
				(B)exploring
			 collaborative research opportunities between the NIDDK, the Office of Research
			 on Women's Health, and other NIH Institutes and Centers;
				(C)encouraging NIDDK
			 to provide the necessary funding for continued expansion and advancement of the
			 IBS research portfolio through intramural and extramural research; and
				(D)encouraging NIDDK
			 to provide the necessary funding for education with respect to IBS and FGID
			 through the cosponsorship of workshops and seminars with patient
			 organizations;
				(2)funding should be
			 increased for basic and clinical biomedical research into IBS and other FGID
			 through NIH;
			(3)the Director of
			 the Food and Drug Administration (FDA) should take a leadership role in
			 ensuring that new IBS treatments are developed and appropriately monitored
			 by—
				(A)issuing further
			 guidance to industry on the development criteria and adverse event standards
			 for IBS treatments; and
				(B)encouraging the
			 participation of patients groups and considering the views of patients when
			 discussing standards and protocols for the development and monitoring of IBS
			 treatments; and
				(4)the Department of
			 Defense and the Department of Veterans Affairs should bolster their efforts to
			 study IBS and FGIDs, and their association with war trauma.
			
